


 HR 2587 ENR: To designate the facility of the United

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 2587
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 555 South 3rd Street Lobby in Memphis,
		  Tennessee, as the Kenneth T. Whalum, Sr. Post Office
		  Building.
	
	
		1.Kenneth T. Whalum, Sr. Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 555 South 3rd Street Lobby in Memphis, Tennessee, shall be
			 known and designated as the Kenneth T. Whalum, Sr. Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Kenneth T.
			 Whalum, Sr. Post Office Building.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
